DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 May 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the amended have been considered but are moot because the new ground of rejection does not rely on any and/or all references applied in the prior rejection of record and/or obviousness rationale employed by the Examiner, for any teaching or matter specifically challenged in the argument.
However, the Examiner wishes to address Applicant’s repeated arguments regarding the MEMS shear stress sensors disclosed by Hsiai.  Applicant continues to allege that the wall mounted MEMS shear stress sensors disclosed by Hsiai cannot be employed in combination with the other recited aspects/elements of the claimed invention (i.e. drilling fluid/mud), since their allegedly exists a “protuberance” (element 140), and further alleges that: “one skill in the art of developing sensors in oilfield applications will recognize protuberances and cavities are subject to covering by the mud.”  Applicant additionally alleges that: “one skill in the art in the field of sensors in the oilfield knows that the temperature of the mud changes circulating from the mud pit to downhole.  Therefore, one skill in the art would not have any ‘incentive’ to reproduce the sensing method in Hsiai in the field of Smith and of the Application contrary to the Examiner’s assertion because one would expect such sensing method to fail as the temperature of the mud changes when circulated from the mud pit to downhole.”  All of Applicant’s alleged knowledge regarding one of ordinary skill in the art is, once again, not based on any facts or evidence, of the specific allegations made regarding the MEMS shear stress sensor disclosed by Hsiai.
 Addressing Applicant’s arguments as they are presented, the Applicant’s alleged “protuberance” (140, which is a sensing element) is only present in the Figures of Hsiai, and Hsiai does not disclose that the Figures/Drawings are to scale, and are simply highly diagrammatic drawings/figures, that do not comport actual dimensional/geometrical aspects/requirements of the MEMS shear stress sensor.  Furthermore, there are no open “cavities” as Applicant alleges, since there the sensing element 140 is disposed on a diaphragm 120 and Hsiai discloses that no “slits,” or openings/cavities are required to be present and states in para 0035: “The diaphragm may (emphasis added) include slits 123,” thus there are no “cavities” or actual “protuberances” to be covered by mud, as Applicant alleged.  Furthermore, instant claimed conduit containing the MEMS shear stress senor to measure the drilling fluid viscosity is located at element 336 in instant Fig. 3, which is clearly a return drilling mud line, connected to the mud pit, and thus substantially is depleted of the mud filtrates/chemicals/additives to form mud cake on the drilled borehole walls, which must be replenished (i.e. chemical/additives/filtrates) so that the mud cake on the borehole wall can be maintained, as well as new mud cake formed as the drilling string progresses deeper and deeper as it drills the borehole.  As to Applicant’s arguments regarding temperature of the mud, the Applicant states: “temperature of the mud changes circulating from the mud pit to downhole.”  While this may be true, the temperature of the mud return line is essentially locally constant/unchanging, especially in regards to Applicant’s instant Fig. 3, since there is nothing adding/removing heat (i.e. pumps adding internal energy to the returning drilling fluid, or heaters/heating elements) to alter the temperature in the mud return line.  As such, the thermal aspects of the Hsiai MEMS temperature sensor will still function, to a relative constant temperature of the returned drilling mud.  Thus the Applicant is incorrect to state: “one skill in the art….would expect such sensing method to fail as the temperature of the mud changes when circulated from the mud pit to downhole,” since that, is not, in fact happening in the instant disclosure.  Returning drilling muds/fluids are measured and tested at the surface, after leaving the borehole, so they may be reconditioned (i.e. introduced additives/chemicals/filtrates) to maintain required drilling fluid/mud parameters, and then, after reconditioning, are sent back downhole.
Lastly, the instant disclosure fails to place any limitations regarding the claimed MEMS shear stress sensor and states in instant filed specification paragraph 0012: “The shear stress sensors may be any shear stress sensor capable of detecting shear stress and outputting a signal corresponding to the measured shear stress” and “In some examples, the shear stress sensors may be micro-electromechanical system (MEMS) type sensor” (emphasis added).  Thus, the instant disclosure places absolutely no limitations on the type of shear stress sensors, their operational aspects, nor any aspects regarding the mounting/placement of the shear stress sensors (i.e. in contact with the drilling fluid (i.e. mounted on an interior surface of the conduit), not contacting the drilling fluid (i.e. mounted on the outside of the conduit, as the instant Figures appear to suggest).  Thus, the MEMS shear stress sensors disclosed by Hsiai are clearly “capable” of performing shear stress measurements and outputting signals thereof, since Applicant has not proven otherwise.  In fact, the instant disclosure fails to disclose any particular type of MEMS shear stress sensor (i.e. structure and/or functional/operational aspects, other than the simple ability to measure shear stress on a wall of the conduit), that is, any particular micro-mechanical or electro-mechanical structural elements or aspects in regards to the claimed MEMS shear stress sensor operating/mounted on/within the conduit, and, as such, after further review and consideration, now warrants a rejection under 35 U.S.C. 112(a).
Lastly, it has been held that it is obvious to one having ordinary skill in the art at the time the invention was made to employ the shear stress MEMS sensors of Hsiai in the wellbore drilling field of endeavor, since it has been held to be within the general skill of a worker in the art to be aware that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art, as well as it would have been obvious to try/apply the MEMS shear stress sensor disclosed by Hsiai, since one skilled in the art is choosing from a finite number of identified, predictable solutions/sensors, with a reasonable expectation of success.   See KSR International Co. v Teleflex Inc., 550 U.S.398, 421, 82 USPQ2d 1385, 1395-97 (2007).  In the instant case, since the instant specification places absolutely no limitations on the MEMS shear stress sensor, one of ordinary skill in the art would be aware of all types of available MEMS shear stress sensors, including the type disclosed by Hsiai, and it would have been obvious to try/employ the MEMS shear stress sensor disclosed by Hsiai, since there is a reasonable expectation of success in its application in other fields of endeavor, including oil field operations.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without explanation or details in regards to the type of shear stress sensor (or MEMS), in regards to its structural aspects, its specific mounting/placement and associated mechanism of operation to measure the shear stress on the wall of the conduit (i.e. in contact with the drilling fluid and mounted/placed on interior wall of the conduit, not in contact with the drilling fluid and mounted/placed on an exterior wall of the conduit, or even within the walls of the conduit, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  Instant independent claims 1 and 10 broadly recites a conduit that comprises shear stress sensors to measure the shear stress on a wall of the conduit, however, the instant disclosure lacks the aforementioned omitted critical/essential subject matter in regards to the type of shear stress sensor (MEMS, as recited in instant dependent claims 2 and 11, or otherwise) as well as mounting/placement on the conduit (i.e. inside, outside, otherwise), one of ordinary skill in the art as of the effective filing date is not enabled to make and/or use the instant claimed invention.  All other claims are similarly rejected due to their dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Instant independent claims 1 and 20 recite that the conduit comprises shear stress sensors, however, it is unclear, thus indefinite as to how the shear stress sensors are measuring shear stress of the drilling fluid, since, based on the instant Figures, appear to be mounted on the outside surface of the conduit, thus not contacting the drilling fluid flowing within the conduit, and, as such, only measure some type of stress in the material forming the conduit itself, and not due to the drilling fluid.  The instant specification fails to provide any further details regarding the mounting of the shear stress sensors associated with the conduit, nor what type of shear stress sensor is employed, or the exactly mechanisms of the shear stress sensor, especially in regards to a MEMS type, which is recited in instant dependent claims 2 and 11.  All other claims are rejected due to their dependency.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 10-12 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0247333 to Smith, U.S. 2017/0058177 to Ramesh et al. and U.S. 2012/0215121 to Hsiai et al.  Smith discloses a method/system of continuously measuring a drilling fluid’s/mud’s viscosity in real-time (see entire reference) including flowing the drilling fluid/mud through a line/conduit (12, 18) fluidically coupled to a mud pit/tank/mixing tank (11) as well as an additional mixing tank (17), wherein the line/conduit is fluidly coupled to a tubular extending into a wellbore (see Fig. 2) with a pump (52) disposed along the line (note: pumps are well known in the drilling art, to recirculate drilling fluid/mud to the drill bit, and back to the surface and mud pit/tank and can be located in any desired location to perform this operation), and wherein the conduit/line includes a viscosity measuring device (19) to calculate an in-line viscosity (as partially recited in instant independent claims 1, 10 and 17).  Smith further discloses that rheology of the drilling fluid/mud is adjusted by feeding viscosity adjusting agents and other additives (i.e. chemicals) to the drilling fluid/mud, including mud thinners, polymers to add viscosity (i.e. viscosifier, as recited in instant dependent claim 16), and other additives, and wherein the exists a setpoint viscosity (i.e. maintaining the viscosity of the drilling fluid/mud (see paras 0026, 0027, 0045), thus inherently including a chemical additive/storage tank to supply the chemical additives to the mixing tank (as recited in instant dependent claim 18), including a controller/control system (see paras 0020, 0026, 0045 and 0047) operable to calculate/determine a viscosity of the fluid in the conduit/line and compare the viscosity to the setpoint viscosity, and calculate/determine the amount of chemical additive to add to the mixing tank such that the viscosity of the drilling fluid/mud is adjusted to a value closer to the setpoint viscosity (as recited in instant dependent claims 15 and 19).
Smith does not explicitly disclose a conical conduit, wherein an internal diameter of the first end of the conical conduit is different than an internal diameter of a second end of the conical conduit, the conical conduit including shear stress sensors operable to measure shear stress on a wall of the conduit and measuring the shear stress using the shear stress sensors, and calculating the in-line viscosity of the drilling fluid/mud fluid flows through the conduit/line of the fluid based on at least in part on the measured shear force (as recited in instant independent claims 1, 10 and 17), the shear stress sensors comprise a MEMS shear sensor (s recited in instant dependent claims 2 and 11); wherein calculating a viscosity includes: calculating a rheological model parameters from a flow rate of the fluid and measured shear stress at the flow rate; and calculating the viscosity based at least in part on a rheological model that corresponds to the calculated rheological parameters (as recited in instant dependent claims 3, 12 and 20).  In specific regards to the conical conduit and the recited internal diameters being different at the ends, it is well known to those of ordinary skill in the art as of the effective filing date to employ in-line nozzles, venturis (i.e. conical conduits) in viscosity measurement for fluids associated with drilling fluids/muds.  Furthermore, the instant disclosure fails to recited any criticality to employing a conical conduit, as opposed to a straight pipe conduit, and there appears to be no design or engineering reasons for a conical conduit, and any shaped conduit, straight, conical, etc. would work equally as well.   Ramesh et al. disclose a viscosity measurement system (see entire reference) employing a conical conduit wherein an internal diameter of a first end of the conical conduit is different than an internal diameter of a second end of the conical conduit (see Fig. 8).  It would have been obvious to one having ordinary skill in the art as of the effective filing date to employ a conical conduit with the associated diameters/geometry recited in instant independent claims 1, 10 and 17, modifying the viscosity measurement system of Smith, thus providing a static mixer, being a cascading nozzle, to create a differential pressure along the length of the nozzle to characterize the rheological properties of the drilling fluid.  
Hsiai et al. disclose a method of measuring a fluid’s viscosity (see entire reference) including flowing the fluid through a conduit/channel (paras 0007 and 0041) wherein the conduit includes shear sensors (i.e. one or more, see para 0059 and claim 1 of Hsiai et al.) operable to measure shear stress on a wall of the conduit (i.e. wall shear stress, and wall acts as a heat-sink so heat is not to the fluid (paras 0003-005); measuring shear stress using the shear stress sensors; and calculating a viscosity of the fluid based at least in part on the measured shear stress (see equation (1), which can be solved for viscosity “µ” paras 0041-0049 (as recited in instant independent claim 1); wherein the shear stress sensor is a MEMS sensor (as recited in instant dependent claims 2 and 11); wherein the step of calculating a viscosity includes calculating a rheological model (see equations 1-4) from a flow rate Q of the fluid and measured shear stress at the flow rate; and calculating the viscosity based on at least in part on aa rheological model that corresponds to the calculated rheological parameters (as recited in instant dependent claims 3, 12 and 20), and thus disclosing the remaining limitations recited in instant independent claims 1, 10 and 17).   It would have been obvious to one having ordinary skill in the art as of the effective filing date of the instant invention, to employ the shear stress MEMS sensors and associated aspects to determine the viscosity of the drilling fluid/mud, modifying the viscosity measuring aspects of the method and system disclosed by Smith and Ramesh et al., thus providing precise viscosity determinations/measurements, via shear stress MEMS sensors, mounted on the wall of the conical conduit, without flow disturbance as a result of wire bonding (see para 0056) and overcoming difficulties in measuring temporal and spatial variations in shear stress (para 0005).
Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0247333 to Smith, U.S. 2017/0058177 to Ramesh et al. and U.S. 2012/0215121 to Hsiai et al. as applied to claims 1, 3 and 12 above, and further in view of U.S. 2018/0292465 to Osara et al.  Smith, Ramesh et al. and Hsiai et al. disclose a method of measuring a drilling fluid’s/mud’s viscosity having all of the previous elements and/or method steps stated previously, including various rheological models employed to determine/calculate the viscosity from the measured shear stress.  Smith, Ramesh et al. and Hsiai et al. do not explicitly disclose employment of a power law rheological model in the form recited in instant dependent claim 4, or the Herschel-Bulkley rheological model recited in instant dependent claim 7.  However, it would have been obvious to one having ordinary skill in the art as of the effective filing date to employ any desired rheological model, based on the particular fluid properties, values/ranges of shear stress/rates, and the associated measurement system (i.e .geometries) employed in determining the shear stress and resulting viscosity.  Osara et al. discloses various rheological models relating shear stress to viscosity and other rheological parameters (see entire reference, in particular, Table 3.1), which states that the power-law model recited in instant dependent claims 4 and 13 is the earliest and widely adopted model and is limited to a narrow range of medium shear rates and the Herschel-Bulkley model recited in instant dependent claims 7 and 14, which is currently the most widely used and has good correlation with data at shear rates between 0.001 and 1000 s-1.n ≈ 5 for greases, thus employing the model to a fluid and its associated rheological properties.  Thus, again, it would have been obvious to one having ordinary skill in the art as of the effective filing date to employ the recited models in instant dependent claims 4 and 7, as a design choice, or any of the models disclosed by Osara et al., in the system and method disclosed by Smith, Ramesh et al. and Hsiai et al., based on shear stress values/rates and fluid properties.
Claims 5, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0247333 to Smith, U.S. 2017/0058177 to Ramesh et al., U.S. 2012/0215121 to Hsiai et al. and U.S. 2018/0292465 to Osara et al. as applied to claims 1, 3 and 4, and in further view of “Automated Drilling Fluid Rheology Characterization with Downhole Pressure Sensor Data” to Vajargah et al.  Smith, Ramesh et al., Hsiai et al. and Osara et al. disclose all of the recited limitations and method step stated previously.   Smith, Ramesh et al., Hsiai et al. and Osara et al. do not expressly disclose the equations recited in instant dependent claims 5, 6 and 8.  Vajargah et al. disclose a system and method for determining shear stress via sensors, and mathematical calculations and relationships between flow rate Q, wall shear stress, velocity profile in a pipe (see page 5 and Appendix A, and, one of ordinary skill in the art as of the effective filing date, employing the power law model of instant dependent claim 4, basic flow relationships/equations for flow rate, and relationships between wall shear stress and shear stress (eqn. A4), and subsequent substation and integration of the equations, based on appropriate boundary conditions (i.e. shear stress is zero along the center-line of the pipe/conduit/channel flow) and integration from 0 to R, where R is measured from the center-line, thus R=0 at the centerline where shear stress is zero, for the conical conduit.  R can be constant (i.e. constant diameter pipe) or can functionally change, as in convergent section for the conical conduit, thus R will have a linear change/relationship, and thus resulting in the recited equations in instant dependent claims 5, 6, 8 and 9, thus it would have been obvious to one having ordinary skill in the art as of the effective filing date to employ the functional relationships taught by Vajargah et al. in the system and methods of determining a viscosity of the drilling fluid/mud disclosed by Smith, Ramesh et al., Hsiai and Osara et al. to allow for viscosity calculations based on the related parameters.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2017/0247333 to Smith, U.S. 2017/0058177 to Ramesh et al. and U.S. 2012/0215121 to Hsiai et al. as applied to claim 10 and 12 above, and further in view of U.S. 2018/0292465 to Osara et al. and “Automated Drilling Fluid Rheology Characterization with Downhole Pressure Sensor Data” to Vajargah et al.  Smith, Ramesh et al. and Hsiai et al. disclose a method of measuring a drilling fluid’s/mud’s viscosity having all of the previous elements and/or method steps stated previously, including various rheological models employed to determine/calculate the viscosity from the measured shear stress.  Smith, Ramesh et al. and Hsiai et al. do not explicitly disclose employment of a power law rheological model in the form recited in instant dependent claim 13, or the Herschel-Bulkley rheological model recited in instant dependent claim 14, or the flow rate Q equations recited in both claims.  However, it would have been obvious to one having ordinary skill in the art as of the effective filing date to employ any desired rheological model, based on the particular fluid properties, values/ranges of shear stress/rates, and the associated measurement system (i.e. geometries) employed in determining the shear stress and resulting viscosity.  Osara et al. discloses various rheological models relating shear stress to viscosity and other rheological parameters (see entire reference, in particular, Table 3.1), which states that the power-law model recited in claim 13 is the earliest and widely adopted model and is limited to a narrow range of medium shear rates and the Herschel-Bulkley model recited in instant dependent claim 14, which is currently the most widely used and has good correlation with data at shear rates between 0.001 and 1000 s-1.n ≈ 5 for greases or related rates for drilling fluids/muds that have similar rheological properties that best fit the model chosen.  Thus, again, it would have been obvious to one having ordinary skill in the art as of the effective filing date to employ the recited models in instant dependent claims 4 and 7, as a design choice, or any of the models disclosed by Osara et al., in combination with Smith, Ramesh et al. and Hsiai et al., based on shear stress values/rates and fluid properties.
As to limitations and equations recited in instant dependent claims 13 and 14, Vajargah et al. disclose a system and method for determining shear stress via sensors, and mathematical calculations and relationships between flow rate Q, wall shear stress, velocity profile in a pipe (see page 5 and Appendix A, and, one of ordinary skill in the art as of the effective filing date, employing the power law model of instant dependent claim 4, basic flow relationships/equations for flow rate, and relationships between wall shear stress and shear stress (eqn. A4), and subsequent substation and integration of the equations, based on appropriate boundary conditions (i.e. shear stress is zero along the center-line of the pipe/conduit/channel flow) and integration from 0 to R, where R is measured from the center-line, thus R=0 at the centerline where shear stress is zero.  R can be a constant (i.e. constant diameter pipe) or can functionally change, as in convergent section (i.e. the conical conduit), thus R will have a linear change/relationship, and thus it would have been obvious to one having ordinary skill in the art to arrive at the resulting in the recited equations in instant dependent claims 13 and 14, in combination with Smith, Ramesh et al. and Hsiai et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861